         Case 7:18-cr-00614-KMK Document 123 Filed 05/15/20 Page 1 or 1
         Case 7:18-cr-00614-KMK Document 124 Filed 05/18/20 Page 1 of 1
HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10   EAsT 40™ SJ'REET, 48™ FLOOR
NEWYORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7 400
TELECOPIER. (2 I 2) 997-7646
                                           May 15, 2020

ViaECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas St.
White Plains, NY 10601
        Re: United States v. Peretz Klein, 18-cr-614

Dear Judge Karas:

        We write to respectfully request, on behalf of our client Peretz Klein, an
adjournment of Mr. Klein's current sentencing date of June 17, to a date of Your Honor's
choosing in August.

        Due to the current health situation, we have unfortunately not been able to
prepare for sentencing in our normal manner and thus require additional time before
we are prepared for Mr. Klein's sentencing. The pandemic has also hampered Mr.
Klein's ability to sell some of his assets with which to begin paying his restitution
obligation. Moreover, due to the Jewish national-mourning period of the Three Weeks,
see generally https://en.wikipedia.org/wiki/The_Three_Weeks, which this year runs
from July 9 to July 30, we respectfully request an adjournment of his sentencing to a
date convenient to Your Honor in August.

        I have spoken to the government and they have no objection to this request.

                                           Respectfully submitted,
                                             /s/                                        ____J)
                                           Gedalia Stern         _»)QJn f✓oL •          I t)JL
cc: All counsel (via ECF)                               !)Md.RhJce.. tud/ 30
                                                                  I~ I
                                                        rJ/h e s at) a.J: i 1.- 00 14µ.
                                                                                         r,ruMr.L
                                                             SOORD~b
                                                                    ~i --#¾-
                                                               ,KENNFrffM: Y.AAAS
                                                                                  ~  t:.S.D.J.
                                                                  s-/;g /:Jo ,
